EDWARDS, Circuit Judge
(dissenting).
I agree with my brethren that on the pleadings before them the District Judges were right in refusing to set aside jury verdicts arrived at after lengthy trials, thus requiring new trials of the issues therein considered.
I do not, however, agree that the stringencies of Federal Rules of Civil Procedure require the federal courts to leave in limbo the astonishing charges upon which these motions were based.
The principal cases1 arose out of a strike in Harlan County, Kentucky. It *963was alleged in each of the two eases as to which these motions are filed that many acts of violence, destruction and depredation were committed, most of them by unnamed and unidentified personages, but attributed by plaintiffs, and ultimately by the juries, to defendant, United Mine Workers of America.
Long after the trials, and indeed after the judgment in the Sunfire case had been appealed, affirmed and satisfied, and while the appeal in the Elkhorn case was pending before this court, defendant moved for new trials, basing the motions on Rule 60(b) and upon an affidavit known as the Kilburn Affidavit, which is hereinafter set forth in full:

“Kilburn Affidavit”

“STATE OF KENTUCKY COUNTY OF PERRY Affidavit
“I, Ira Kilburn, state that I am a citizen and resident of Hazard, Perry County, Kentucky; I further state that I am a member of the Hazard Police Force and that I was such during the year of 1959; I further state that I have had threats made against my life on account of my having knowledge of certain acts which were committed during the strike during the year of 1959, and being in fear of my life, I make the following statement concerning the acts and incidents committed by R. D. Cisco, Chief of Police of Hazard, Kentucky and George Smith a member of the police department and other persons.
“Ritchie’s Tipple at Viper, Kentucky was burned by Paul Tayloe, R. D. Cisco and George Smith.
“Ritchie’s Tipple at Sassafras, Kentucky was burned by Ritchie’s guards. The scale house was burned by Paul Tayloe, R. D. Cisco, George Smith and Dick Johnson.
“The union hall at Blackey, Kentucky, was burned and dynamited by Paul Tayloe, R. D. Cisco.
“Doctor Begley’s cabin at London, Kentucky was burned by C. C. Beg-ley, George Smith and Tommy Kil-burn.
“Bill Turner’s car burned at Sterling Warehouse by Paul Tayloe, and R. D. Cisco.
“Nyn Cornett’s car at Brown’s Fork dynamited by Tommy Kilburn and the dynamite was furnished by Paul Tayloe.
“Doug Duff’s car burned on bypass by C. C. Begley, Tommy Kil-burn, R. D. Cisco.
“Pokey Gayheart’s house burned by C. C. Begley and George Smith.
“Colored Boy’s car at top of town mountain burned by George Smith and Tommy Kilburn.
“Union Picket’s coffee pot shot off fire by George Smith and Paul Tay-loe at Cornettsville, Kentucky.
“Combs Drive-In on Combs Road dynamited by R. D. Cisco, George Smith and Ira Kiburn.
“Dipsey Doodle Drive Inn shot up by R. D. Cisco, C. C. Begley and Ira Kilburn.
“Dipsey Doodle dynamited by Tommy Kilburn with dynamite furnished by Paul Tayloe.
“Baker’s car at Combs, Kentucky shot up by R. D. Cisco, George Smith and Ira Kilburn.
“Pistol belonging to George Dewey Baker was stolen out of Baker’s car by R. D. Cisco.
“A man that I do not remember his name was arrested for drunken driving and his snub nose pistol was stolen out of his car by R. D. Cisco.
“I am making this statement due to fear for my life and in the event that I should lose my life, I want this statement presented to the Grand Jury for its consideration. George Smith has made threats against my life and I feel that due to the fact that I have knowledge of the foregoing facts which make the jobs of both George Smith and R. D. Cisco uncertain that they might make some -attempt against me.
*964“I have read the foregoing two pages and they are true and correct.
“This 10th day of August, 1962.
/s/ “Ira Kilburn”
It appears from another affidavit attached to defendant’s motions that the two episodes of burnings at Ritchie’s Tipples were the subject of testimony by Ritchie in both of the United Mine Workers’ cases which are currently before the court, and that in relation to each, the trial judge charged in substance that testimony pertaining to the burning of each of these Tipples at Viper and at Sassafras, Kentucky, could be considered by the jury as part of a pattern of violence which occurred during the course of this strike, and which plaintiffs attributed to the United Mine Workers.
The Kilburn Affidavit, if it were to be believed, would suggest that in fact Ritchie’s Tipple at Viper, Kentucky, and Ritchie’s Tipple at Sassafras, Kentucky, were burned as a result of an illegal conspiracy between two or more of the mine operators and the police chief and various members of the police department of Hazard, Kentucky.
If we assume that the affidavit which we have quoted above is either false or of such a second, third, or fourth-hand hearsay nature as to be for all practical purposes valueless as evidence, it is patent that the District Judges were right.
These motions and affidavits, however, were not met by counteraffidavits. The factual allegations they contain stand before us (as they did before the District Judges) undenied.
If we assume, and the terms of the affidavit are broad enough for such an alternative assumption, that the astonishing allegations contained in the Kilburn Affidavit fall within the personal knowledge of the affiant, then, indeed, we have the suggestion of a major conspiracy between mine operators and agents of law enforcement to perpetrate violence themselves, conceal the source of the perpetration, and ultimately throw the blame for that violence upon the defendants in this case. Such an allegation is bound to represent either malicious perjury or suppressed truth.
The courts of this land are not without power to deal with allegations like these, which really charge fraud upon the court.
Rule 43(e) of the Federal Rules of Civil Procedure allows for the taking of testimony and the holding of a hearing on motions when the motion contains allegations of facts not appearing in the record of the trial. Fed.R.Civ.P. 43(e), Evidence on Motion, states:
“When a motion is based on facts not appearing of record the court may hear the matter on affidavits presented by the respective parties, but the court may direct that the matter be heard wholly or partly on oral testimony or depositions.”
Rule 60(b) (6) gives power to the court to grant a new trial for any other reason justifying relief from the operation of the judgment. It contains no time-limitation. Fraud upon the court would indeed be an “other reason.”
The leading case dealing with motions-made under Rule 60(b) is Klapprott v. United States, 335 U.S. 601, 69 S.Ct. 384, 93 L.Ed. 266 (1949).
The final order in Klapprott is reported at 336 U.S. 942, 69 S.Ct. 384, 93 L.Ed. 1099 (1949) wherein the court ordered that the case be remanded to the District Court with a direction to “receive evidence on the truth or falsity of the allegations contained in petitioner’s petition to-vacate” the judgment. (Emphasis added.)
I do not believe that a motion which represents such a fundamental charge of' fraud upon the court should be disposed of by a disposition based upon a technical time limitation. In my view these motions should be remanded to the District Judges, with instructions to take oral testimony on the motions and to determine whether or not there was probable-cause to believe the charges contained therein.

. Sunfire Coal Co. v. United Mine Workers of America, 313 F.2d 108 (C.A.6, 1963); R. P. Price, et al. v. United Mine Workers of America, Case No. 15,046 currently pending before this court.